Citation Nr: 0421140	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-21 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date prior to February 5, 1987 
for the grant of service connection for degenerative joint 
disease (DJD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945.  Service department confirms that he was a former 
prisoner-of-war (POW) from October 1944 to April 1945.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, HI.  The Board granted the veteran's motion for 
advancement on the docket in July 2004.  The veteran 
requested a hearing, but cancelled this request by written 
statement received June 2004.  No further request has been 
made.  


FINDINGS OF FACT

1.  The veteran submitted a claim for service connection for 
a back disorder in March 1953.

2.  On June 5, 1953, the RO requested that the veteran submit 
medical evidence of a back disorder.

3.  On July 7, 1953, the RO denied the veteran's claim for 
service connection for a back disorder on the basis that he 
had not submitted the requested medical evidence of a back 
disorder and informed him that he had up to one year to 
submit such evidence. 

4.  The record reflects that the veteran did not supply VA 
with any further evidence by June 1954.

5.  The veteran's claim to reopen entitlement to service 
connection for residuals of a back injury was received in 
February 5, 1988.  

6.  By an October 1988 rating decision, the RO established 
service connection for DJD of the lumbar spine, effective 
from February 5, 1987, based upon a liberalization of the 
law.


CONCLUSIONS OF LAW

1.  The veteran abandoned his March 1953 claim for service 
connection for a back disorder.  38 U.S.C.A. § 501 (West 
2002); 38 C.F.R. § 3.158(a) (2003).

2.  The criteria for entitlement to assignment of an 
effective date prior to February 5, 1987, for the grant of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine, have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

Here, the RO, in an October 2001 letter, did provide the 
veteran with VCAA notice prior to the March 2002 rating 
decision.  Subsequent to the VCAA letter in October 2001, a 
July 2003 statement of the case (SOC) provided the veteran 
with a summary of the evidence, the applicable law and 
regulations and a discussion of the facts of the case.  A 
February 2004 letter notified the veteran was notified that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

While the veteran was not provided complete VCAA notice until 
February 2004, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  There is no indication that the disposition of his 
claim would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).



Earlier Effective Date

Factual Background

Review of the record shows that the RO received an 
application from the veteran  for service connection for 
residuals of a back injury or back disorder on March 13, 
1953.  In his application, the veteran claimed that he was 
captured by the enemy while fighting in France and was sent 
to Munich as a prisoner of war.  The veteran essentially 
stated that he was struck in the back by his captors and 
received permanent injury to his back as a result of the 
incident.  

Prior to the determination by the RO, service records showed 
that the veteran was an infantryman and had been awarded the 
Combat Infantryman Badge (CIB) and participated in the Rome-
Arno, No. Apennines, and Rhineland Campaigns during service.  
Service medical records were negative for any complaints of 
or treatment for back problems.  A September 1945 physical 
profile report noted that the veteran did not indicate any 
complaints of back problems.  Post-service hospital records 
in April to May 1948 also failed to reveal any back 
complaints or problems.

In a June 1953 letter to the veteran, the RO explained to the 
veteran that it had received the veteran's application for 
service connection for residuals of a back injury, however, 
due to the fact that there was no evidence of any back 
problems in service or of a current back disability, and due 
to the fact that a long period of time had lapsed since the 
alleged injury in service, no examination can be conducted by 
the VA until he furnished medical evidence of a present back 
condition with further evidence that it is the result of the 
injury in service.  The RO further informed the veteran that 
he had 30 days to provide the above information or an 
extension requested, otherwise his claim would be disallowed 
for failure to prosecute.  A copy of the letter was sent to 
the veteran's representative.  

In a July 1953 letter to the veteran, the RO informed the 
veteran that no evidence was received in response to the June 
1953 letter and that his claim was disallowed for failure to 
prosecute.  The RO further informed the veteran that unless 
the necessary evidence was received by the RO within one 
year, no benefits would be payable on his present application 
and that it would be necessary to file a new application for 
benefits.  The veteran did not respond.

On February 2, 1988, the veteran applied to reopen his 
service connection claim for residuals of a back injury or 
back disorder.  VA examination report dated in March 1988 
indicated that the veteran was diagnosed as having a low back 
sprain since his injury in 1944.  By rating decision in 
October 1988, the RO granted service connection for DJD of 
the lumbar spine, effective one year prior to the date of 
application as per 38 CFR 3.114(a), or February 5, 1987.  

In an October 1999 rating decision, the RO denied the 
veteran's claim for whether the decision to deny service 
connection for a back disorder in 1953 was clearly and 
unmistakably erroneous.  

In October 2001, the veteran filed a claim for earlier 
effective date for the grant of service connection for DJD of 
the lumbar spine.  In his application, notice of 
disagreement, and substantive appeal, the veteran 
specifically asserted that he filed a claim for service 
connection in Hilo in 1946 and that the July 1953 rating 
decision was erroneous.  

Analysis

With regards to the veteran's claim that he is entitled to an 
earlier effective date from when he made a claim in Hilo in 
1946, the Board notes that a claim is a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. §§ 3.1(p), 3.155 (2003). The regulation 
which governs informal claims, 38 C.F.R. § 3.155, provides as 
follows: "(a) Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by [VA], from a claimant . . . may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
1 year from the date it was sent to the claimant, it [the 
formal claim] will be considered filed as of the date of 
receipt of the informal claim."

In the instant case, the claims file does not include any 
claim made to VA prior to March 13, 1953.  There is, however, 
a record in August 1946 from Hilo, Hawaii in which it appears 
that the veteran filed an insurance form.  The record stated 
that the veteran had no interest in pension claim and no 
illness incurred in service.  The August 1946 record does not 
include any indication that the veteran was making a service 
connection claim.  A January 1947 report of contact indicated 
that the veteran filed Form 7-1950 involving education 
benefits.  No reference was made to any service connection 
claim.  In addition, a medical record in May 1948 from Hilo 
Memorial Hospital made no reference to a back injury in 
service.  

The Board recognizes the veteran's statement that he filed a 
compensation claim in Hilo in 1946, however, the record prior 
to March 13, 1953 fails to reveal any action or 
interpretation by the veteran that could be construed as an 
intent to apply for compensation based upon his back 
disorder.  Therefore, there is no basis to award an earlier 
effective date prior to his March 13, 1953 application for 
compensation.  

As for his assertion that an earlier effective date should be 
from his March 13, 1953 claim, the veteran and his 
representative are alleging that the decision was erroneous 
and alternatively, that the veteran never received notice of 
the June 1953 letter or  the July 1953 determination.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A.         § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2003). 

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim to reopen, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. 
§ 3.400(q), (r).  Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  The effective 
date of an award of service connection is based upon a 
variety of factors, including date of claim, date entitlement 
is shown and finality of prior decisions.

The Board notes that the RO has granted the veteran's claim 
based upon 38 C.F.R. § 3.114(a) (2003).  Under 38 U.S.C.A. § 
5110(g) (West 2002), it states the following:

Subject to the provisions of section 5101 
of this title, where compensation . . . 
is awarded or increased pursuant to any 
Act or administrative issue, the 
effective date of such award or increase 
shall be fixed in accordance with the 
facts found but shall not be earlier than 
the effective date of the Act or 
administrative issue. In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefore or the date of the 
administrative determination of 
entitlement, whichever is earlier.

See also 38 C.F.R. § 3.114(a) (2003).  Under that regulation, 
VA clarifies that if a claim for service connection (or an in 
increased evaluation) is reviewed at the request of the 
claimant more than one year after the effective date of the 
liberalizing law or VA issue, that benefits may be authorized 
for a period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3) (2003).  The liberalization 
of the law in the case being the Former Prisoner of War 
Benefits Act of 1981, Pub. L. No. 97-37, 95 Stat. 935 (1981).  
38 C.F.R. § 3.309 was amended to reduce evidentiary standards 
for certain disabilities of former POW's.

Under 38 C.F.R. § 3.158(a) (2003), which addresses abandoned 
claims, it states that except as provided in Sec. 3.652 of 
this part, where evidence requested in connection with an 
original claim, a claim for increase or to reopen or for the 
purpose of determining continued entitlement is not furnished 
within 1 year after the date of request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C. chapter 18 based on such evidence shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158(a) (2003).

In his assertion that the decision is erroneous, the veteran 
argues that the July 1953 decision concluded that there was 
no evidence of back injury was incorrect as the veteran's 
statement that he hurt his back in service is evidence of 
this injury.  The veteran also asserts that he should have 
been afforded an examination.  In support of the veteran's 
assertions, he provided an news article concerning a veteran 
who received an earlier effective date for his claim for 
shrapnel wounds and pelvic fracture.  The veteran's 
representative cited Layno v. Brown for the proposition that 
lay evidence may provide sufficient support for a claim of 
service connection, and it is error for the Board to require 
medical evidence to support that lay evidence.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

Upon review, the letters in June and July 1953 denied the 
claim based upon the lack of any medical evidence of a back 
disorder.  The veteran and his representative are correct 
that the veteran is competent as a layperson to report that 
on which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, he is not competent to 
offer medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In other words, the veteran's statement 
that he had a back disorder is not competent medical 
evidence.  The RO informed the veteran of the basis of the 
letters in June and July 1953 and even allowed the claim to 
remain open for one year for the veteran to provide medical 
evidence showing a current disorder.  However, the veteran 
did not submit any medical evidence.  

Thus, the Board finds that the veteran abandoned his March 
1953 claim for service connection for a back disorder.  See 
38 C.F.R. § 3.158(a).  The veteran was informed in June 5, 
1953 letter that VA needed medical evidence of a back 
disorder. The RO stated that such evidence should be 
submitted in 30 days.  Subsequently, in a July 7, 1953 
letter, the RO advised that service connection for a back 
disorder was denied, as there was no evidence of a back 
disorder in service or evidence of a current back disorder.  
The RO informed the veteran that he could submit it up to 
June 5, 1954.  The record does not show that VA received any 
medical evidence of a back disorder or injury by June 5, 
1954.  Thus, under VA regulations, the veteran had abandoned 
his claim.  See 38 C.F.R. § 3.158(a).  That regulation 
provides that following the abandonment of a claim, VA will 
not take "further action."  See Hurd v. West, 13 Vet. App. 
449, 452 (2000) (noting that under this regulation, once 
claimant did not respond within one year of a request for 
information that claim was abandoned and required "no further 
action by the VARO until a new claim was received" and that 
by failing to respond to the VARO letter, the Board's finding 
that the veteran abandoned his claim was correct).

The veteran was provided an opportunity again to submit 
medical evidence of his back injury when the RO informed him 
in July 1953 that his claim for service connection for back 
disorder had been denied due to his failure to provide a 
medical evidence of a back injury.  He was specifically told 
that he could submit medical evidence of his back injury and 
that the RO would reconsider his claim. At that time, the 
veteran could have either submitted medical evidence of his 
back injury or appealed the decision.  The record reflects 
that the veteran did neither. Thus, by June 1954, he had 
abandoned his claim.  See 38 C.F.R. § 3.158(a).

The Board notes that only after the veteran submitted his new 
claim in February 1988 did he finally submit the necessary 
evidence.  Under 38 C.F.R. § 3.158, when a veteran abandons a 
claim, and subsequently submits the necessary evidence and 
compensation is granted, the right to such benefits shall not 
be "earlier than the date of filing the new claim." 

Furthermore, this claim is also different from the claim 
described in the article submitted by the veteran.  In the 
article, it appears that the rating decision was supposed to 
be deferred until the veteran had a VA examination.  The 
claim was denied and no VA examination was performed.  In 
this claim, no VA examination was scheduled as there was no 
medical evidence of a back disorder, although the RO informed 
the veteran that he could have one performed at his own 
expense.  The claim had not fallen through the cracks as the 
veteran was informed of the decision, the basis of the 
decision, and notified that he had one year to provide the 
medical evidence showing a current disorder.  

In addition, the veteran asserts that there was error by the 
RO in not discovering that he was a former POW until August 
1970; thus, arguing that the confirmation of POW status in 
1970 was supplemental report from the service department.  
Under 38 C.F.R. § 3.156(c) (2003), where the new and material 
evidence consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
comprehends official service department records which 
presumably have been misplaced and have now been located and 
forwarded to the Department of Veterans Affairs.  Also 
included are corrections by the service department of former 
errors of commission or omission in the preparation of the 
prior report or reports and identified as such.  The 
retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the basis of the 
new evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim.  38 C.F.R. § 3.156(c)

However, while the Board acknowledges that the veteran's 
former POW status was not confirmed until August 1970, the 
July 1953 rating decision was not based on whether the 
veteran was a former POW or whether the incident in service 
occurred.  Regardless of whether the veteran was a former POW 
or not, the record did not include evidence of  medical 
diagnosis or medical causation.  Therefore, having the former 
POW status revealed in August 1970 was not erroneous for this 
determination.  Thus, the Board finds that the RO was not 
required to reconsider the prior claim for service connection 
for back disorder, as the evidence that was new and material 
does not fall under that which is contemplated under 38 
C.F.R. § 3.156(c).  

With regards to the claim that he never received notice of 
the July 1953 rating decision, The Court has ruled that there 
is a "presumption of regularity" under which it is presumed 
that Government officials have properly discharged their 
official duties. Clear evidence to the contrary is required 
to rebut the presumption of regularity.  Ashley v. Derwinski, 
2 Vet. App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley 
dealt with regularity of procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  

The provisions of 38 C.F.R. § 3.1(q) (2003) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."  Here, the record shows 
that the letter was sent to the veteran in the address 
provided by the veteran in his application for compensation 
and was also sent to his representative.  There is also no 
evidence that the veteran's address had changed before the 
July 1953 rating decision, nor had any mail to the veteran 
been returned as undeliverable.  It is therefore presumed 
that timely notice of the July 1953 rating decision was sent 
to the veteran at his most recent address of record.  
Additionally, no clear evidence to the contrary has been 
presented within which to rebut the presumption of 
regularity.  Without clear evidence to the contrary, the 
Board finds that the veteran received notice of the July 1953 
decision.

After a thorough review of the record, the Board is compelled 
to conclude that following July 1953 letter, a claim to 
reopen a claim for service connection for back disorder was 
not received prior to February 5, 1988.  The earliest 
competent medical evidence of a back disorder was during the 
pendency of the claim.  Complying with 38 C.F.R. § 
3.114(a)(1), the RO went back one year prior to the veteran's 
informal claim, and granted service connection for back 
disorder as of February 5, 1987.  Under 38 U.S.C.A. § 5110(g) 
and 38 C.F.R. 3.114(a)(1), an effective date earlier than 
February 5, 1987, is legally impossible. Again, prior to the 
filing of the February 5, 1988 claim, the veteran had not 
brought forth competent evidence of a diagnosis of back 
disorder, which had been attributed to service. Thus, the 
earliest effective date for the veteran's claim is therefore 
one year prior to the date of the receipt of application as 
per 38 CFR 3.114(a), or February 5, 1987.  

For the reasons stated above, the Board finds that an 
effective date earlier than February 5, 1987, cannot be 
granted for the award of service connection for degenerative 
joint disease of the lumbar spine, and that there is no doubt 
to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an earlier effective date prior to February 5, 
1987 for the grant of service-connected degenerative joint 
disease of the lumbar spine is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



